Opinion by
Henderson, J.,
All of the Material propositions presented for the consideration of the court on this appeal were answered iu the case of the Commonwealth v. Vigliotti, 75 Pa. Superior Ct. 366, and in the opinion of the Supreme Court in *379the same case filed May 26, 1921. A restatement of the reasons on which the decisions are based is unnecessary.
The offers of evidence contained in the second, third and fifth assignments were not responsive to the indictment and were therefore properly excluded. The Commonwealth’s evidence objected to in the fourth assignment was competent. The testimony showed that the contents of the package contained 18% of alcohol and the exhibits were admissible in connection with the other evidence.
The assignments are overruled; the judgment is affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.